t c memo united_states tax_court lapham foundation inc petitioner v commissioner of internal revenue respondent docket no 3881-0o1xx filed date p is a nonprofit corporation described in sec_501 i r c and exempt from taxation under sec_501 i r c p’s articles of incorporation as filed in conjunction with its application_for exempt status provide that it is to operate exclusively for the benefit of the american endowment foundation a publicly supported charitable_organization the commissioner determined that p was a private_foundation and not a supporting_organization as defined in sec_509 i r c held p is to be classified as a private_foundation on account of failure to satisfy the integral part test of sec_1_509_a_-4 income_tax regs nancy ortmeyer kuhn for petitioner helen f rogers for respondent -- - memorandum opinion nims judge the lapham foundation inc petitioner is an organization described in sec_501 and exempt from taxation under sec_501 respondent determined that petitioner is a private_foundation as defined in sec_509 and petitioner brought this action pursuant to sec_7428 for a declaratory_judgment that it is a supporting_organization within the meaning of sec_509 and therefore not a private_foundation the case was submitted on the basis of the pleadings and the facts recited in the administrative record the latter of which are assumed to be true for purposes of this opinion see rule sec_122 sec_217 the principal office of petitioner at the time of filing the petition herein was located in northville michigan unless otherwise indicated all section references are to sections of the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure background the laphams and estate storage charles p lapham was born on date and maxine v lapham was born on date hereinafter individually mr lapham and mrs lapham and collectively the laphams by the laphams were involved in an enterprise known as estate storage inc a michigan corporation at that time estate - - storage was owned percent by the laphams’ and percent by an unrelated shareholder during the laphams lent dollar_figure to estate storage monthly payments of principal and interest at the rate of percent were made until at which time the balance was renegotiated with interest pincite percent in the laphams purchased the interest of the unrelated shareholder and lent an additional dollar_figure million to estate storage this loan was consolidated with the earlier obligation and monthly payments of principal and interest pincite percent continued until the balance was again renegotiated on date following such renegotiation the obligation was memorialized in a promissory note in the face_amount of dollar_figure the maker of the note was estate storage and the laphams were the named payees the note bore interest at the rate of dollar_figure percent per annum payable in quarterly interest-only installments of dollar_figure the principal was due in full no later than date and the note could be prepaid without penalty at the option of estate storage the instrument was executed by mr lapham in his capacity as president of estate storage estate storage holds a second-to-die life_insurance_policy sufficient in the record in this case indicates that at least as of late the laphams’ interests in estate storage were in fact held through their respective revocable living trusts for convenience we adopt the convention employed with some freguency throughout the administrative record of simply referring to the laphams in their individual capacities - amount to satisfy the obligation under the note in the event of the untimely deaths of both mr and mrs lapham the american endowment foundation the american endowment foundation aef is a nonprofit corporation organized under the laws of the state of ohio aef has been recognized by the irs as an organization described in sec_501 and as a publicly supported entity as defined in sec_509 the amended articles of incorporation of aef provide generally that the corporation is organized and shall be operated as a community_foundation the document further specifies the corporation shall be operated exclusively for public charitable and educational uses and purposes as will in the absolute and uncontrolled discretion of the board_of trustees most effectively assist and benefit the community consisting of the inhabitants of the united_states of america including within such purposes investigating engaging conducting supporting promoting and extending financial aid through grants gifts contributions or other assistance to qualified charitable organizations or for public charitable or educational_purposes accepting or receiving absolutely or in trust from any individuals firms associations corporations trusts foundations or any government or governmental subdivision unit or agency gifts legacies bequests devises remainders funds and property of any kind tangible or intangible real or personal holding managing selling investing reinvesting the property so acquired by the corporation and the income thereon and using applying contributing and disbursing the _- _- principal and the income thereof solely for the public charitable and educational_purposes of the corporation aef operates a donor-advised_fund program under which donors are able to make recommendations regarding the charitable use or beneficiary of their contributions such suggestions are generally but not necessarily followed as the organization is not bound by any donor’s advice the ultimate decision with respect to the timing manner or recipient of any distribution lies with aef during total contributions in the amount of dollar_figure were received by aef the organization’s income was dollar_figure the lapham foundation petitioner finds its genesis in the laphams’ intent to return to their community of northville michigan a portion of what they had received over the years as long-time residents and community leaders petitioner was incorporated by mr lapham as a nonprofit corporation under the laws of the state of michigan on date the articles of incorporation filed with the state at that time provide the purpose of the corporation is to operate exclusively for the benefit of the american endowment foundation a publicly_supported_organization as described in sec_509 or or in the event the american endowment foundation loses its tax exempt status substantially abandons operations or dissolves for the benefit of additional publicly supported organizations of the same class by receiving and administering funds for the benefit of the american endowment foundation or other publicly-supported sic organizations of the same class the articles also named the laphams as petitioner’s initial officers and set forth the following with respect to the board_of directors a the affairs and business of the corporation shall be conducted by a board_of directors consisting of three or more persons the members of the board shall be elected annually by the existing directors provided however members of the board who are disqualified persons as defined in sec_4946 of the internal_revenue_code shall not comprise a majority on the board provided further however that foundation managers and publicly supported organizations are not disqualified persons for purposes of this requirement bo the first board_of directors shall be charles p lapham maxine v lapham darcy connolly georgiana chase john a gallina c in the event of a vacancy on the board_of directors by reason of death resignation or removal the replacement directors s will be elected in accordance with the by-laws charles p lapham and maxine v lapham shall each be a director of the corporation for the full term of his or her natural life or until his or her resignation in accordance with the by-laws on date the laphams contributed to petitioner the above-described promissory note with face_amount of the first name of ms chase is variously spelled in the parties’ filings as both georgiana and georgianna with the latter seeming predominant in the administrative record and generally used herein - dollar_figure simultaneously with the foregoing contribution petitioner and the laphams entered into a charitable_gift_annuity agreement whereby petitioner agreed to pay the laphams an annual annuity of dollar_figure over the joint lives of the donors payable in quarterly installments of dollar_figure the obligation is unsecured the administrative process in a form_1023 application_for recognition of exemption received by the internal_revenue_service irs in july of petitioner sought recognition as a sec_501 tax-exempt_organization and as a sec_509 supporting_organization therein petitioner indicated that it would support the american endowment foundation and other qualified charitable organizations by receiving and administering funds for the benefit of the american endowment foundation petitioner further explained that it would be operated in connection with aef and would receive donations which would otherwise be the subject of fundraising activities conducted by the supported_organization the form_1023 described petitioner’s sources of financial support as donations from the lapham family and its friends including individuals and businesses and interest on investments the statement of revenue and expenses included with the application reflected gifts grants and contributions - - of dollar_figure in and anticipated gifts grants and contributions of dollar_figure per year for and the statement further projected for both and gross_investment_income of dollar_figure and an annuity obligation of dollar_figure the resultant excess of revenue over expenses for and was therefore a projected dollar_figure dollar_figure dollar_figure respectively the dollar_figure note receivable was shown on the attached balance_sheet as petitioner’s sole asset during the administrative process petitioner also represented that petitioner would receive outright testamentary gifts of approximately dollar_figure at the death of the laphams through beneficiary designations of retirement assets petitioner would be the beneficiary of a charitable_lead_trust under the revocable living trusts of the laphams which based upon certain assumptions would distribute dollar_figure annually to petitioner for a period of years from the laphams’ deaths and the laphams had pledged an additional dollar_figure to petitioner contingent on approval under sec_501 and a as regards petitioner’s support of aef the form_1023 reflected that petitioner intended to pay at least percent of its income to the organization and anticipated a contribution annually of approximately dollar_figure later in correspondence exchanged during administrative consideration petitioner stated --- - applicant will specifically provide that the american endowment foundation shall receive one-third of the support provided through the donor_advised_fund to expand its representation in southeastern michigan the remaining two-thirds will support only qualified charities of northville michigan under the independent determination of american endowment foundation’s board_of directors based upon the non-binding recommendations of the applicants sic advisory committee the purpose to which the funds are put will represent a projected dollar_figure or of the american endowment foundation’s overall expenditures toward supplies postage telephone and travel furthermore these funds will represent virtually the entire expenditure by the american endowment foundation within the southeastern michigan region the above suggests that petitioner intended to recommend to aef that one-third of its contributions to the donor-advised_fund be used to support activities in southeastern michigan and two- thirds be used to support_charities in northville michigan as discussed above aef is not bound by such recommendations with its form_1023 petitioner submitted to the irs a copy of the organization’s bylaws pertaining to governance of petitioner the bylaws reiterated that there were to be at least three directors a majority of which could not consist of disqualified persons under sec_4946 the bylaws provided that for purposes of conducting business a majority of the entire board would constitute a quorum with a majority vote thereof determining board action the instrument further -- - specified that any director except mr and mrs lapham could be removed with or without cause by a majority vote of the directors then in office in addition to the laphams the individuals named to petitioner’s initial board_of directors were john a gallina of northville michigan georgianna chase of northville michigan and darcy connolly of cincinnati ohio none of these three directors had a family relationship with the laphams had an employment relationship with the laphams or any business owned by the laphams or received a fee for services provided to the laphams mr gallina was appointed to petitioner’s board by aef petitioner represented that mr gallina also served on the boards of directors of other organizations in southeastern michigan supporting aef georgianna chase was an elder of the first presbyterian church of northville nominated by the congregation and elected by general vote to the church’s governing body as correspondence passed between the parties during the administrative process respondent by letter dated date recognized petitioner as exempt from taxation pursuant to sec_501 and issued a proposed adverse_ruling as to petitioner’s private_foundation classification by letter dated date respondent supplied additional grounds for the proposed adverse_ruling the final submission from petitioner contained in the administrative record is a letter with attachments dated date in this communication petitioner proposed to amend its articles to include the first presbyterian church of northville and the boy scouts of america detroit area council specifically troops of northville michigan as supported organizations with aef remaining as the third supported entity petitioner offered the following information about its intended support of the church applicant will provide support to first presbyterian church of northville of at least dollar_figure annually the contribution will support two specific programs of first presbyterian church of northville namely the music endowment fund and the land real_estate acquisition fund applicant’s contribution of dollar_figure to the music endowment fund constitute sec_40 of an approximately dollar_figure budget for the year applicant’s contribution of dollar_figure to the land real_estate acquisition fund constitute sec_80 of an approximately dollar_figure budget for the year no details were given with respect to support of the boy scouts petitioner also proposed to amend its bylaws and the estate storage promissory note to address concerns relating to issues of control enclosed with the letter was a copy of the proposed amended bylaws reflecting changes which included providing that a guorum could not consist of a majority of disqualified persons that any director could be removed by a majority vote of the current directors and that directors were prohibited from engaging in any excess_benefit transactions as defined in sec_4958 similarly enclosed was a copy of a proposed demand note for use in lieu of the 15-year term instrument and incorporating reference to mortgage security and protection against other liens by letter dated date respondent issued a final adverse_ruling regarding petitioner’s status as a private_foundation the letter stated this ruling is made for the following reason s you fail to meet the attentiveness test under the integral part test found under sec_1 a - i of the income_tax regulations you fail to meet the test for control by disqualified persons set forth in sec_1 a - of the regulations your primary asset is a promissory note secured_by assets of a corporation controlled by disqualified persons and the income of which is payable by that same corporation disqualified persons are in a position to control you by means of the power they exercise through their corporation with respect to your primary asset discussion i general rules sec_509 defines a private_foundation as any organization described in sec_501 except those excluded under sec_509 through paragraphs and of sec_509 detail what are referred to as publicly supported entities sec_1_509_a_-4 income_tax regs and encompass religious educational medical and governmental entities and institutions which receive substantial public support paragraph of sec_509 describes what are termed supporting organizations sec_1_509_a_-4 income_tax regs as follows an organization which-- a is organized and at all times thereafter is operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in paragraph or b is operated supervised or controlled by or in connection with one or more organizations described in paragraph or and c is not controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more organizations described in paragraph or paragraph excepts entities involved exclusively in testing for public safety as a practical matter organizations classified as private_foundations are subject_to an excise_tax regime and to deductibility limits on contributions not applicable to publicly supported charities and other excepted entities sec_170 the rationale underlying this distinction and its relationship to supporting organizations in particular has been encapsulated by the court_of_appeals for the seventh circuit public_charities were excepted from private_foundation_status on the theory that their exposure to public scrutiny and their dependence on public support would keep them from the abuses to which private_foundations were subject supporting organizations are similarly excepted in so far as they are subject_to the scrutiny of a public charity the treasury regulations therefore provide that the supporting_organization must be responsive to the needs of the public charity and intimately involved in its operations 603_f2d_1274 7th cir affg 70_tc_182 fn refs omitted a sec_509 a regulations promulgated under sec_509 set forth tests expounding on the requirements recited in subparagraphs a through c above sec_1_509_a_-4 through e income_tax regs specifies organizational and operational tests that relate to the criteria of sec_509 a the organizational_test is not at issue in this proceeding and because respondent raises no arguments under the operational_test distinct from those addressed more fully by respondent in connection with subparagraphs b and c we do not separately discuss the elements and tests of sec_509 a b sec_509 a b sec_509 b prescribes the nature of the relationship that must exist between the supporting_organization and the publicly_supported_organization regulations elaborate that the statute requires one of the following three relationships to be present the supporting_organization may be operated supervised or controlled by one or more publicly supported organizations comparable to a parent--subsidiary relationship where the supporting_organization is under the -- - direction of the supported_organization the supporting_organization may be supervised or controlled in connection with one or more publicly supported organizations comparable to a brother-sister relationship where the entities are under common_control and the supporting_organization may be operated in connection with one or more publicly supported organizations where the supporting_organization is otherwise responsive to and significantly involved in the operations of the publicly_supported_organization sec_1_509_a_-4 f to income_tax regs petitioner here contends that it falls within the third of the alternatives just described the regulations further impose two specific tests that must be satisfied in order for an organization to qualify as operated in connection with a publicly supported entity namely the responsiveness test and the integral part test sec_1 a - i income_tax regs the responsiveness test is designed to ensure that the supporting_organization is responsive to the needs of the publicly_supported_organization by requiring that the supported_organization have the ability to influence the activities of the supporting_organization sec_1 a - i income_tax regs as relevant herein the test mandates that a one or more officers directors or trustees of the supporting_organization are elected or appointed by the officers directors trustees or membership of the publicly supported organizations -- - b one or more members of the governing bodies of the publicly supported organizations are also officers directors or trustees of or hold other important offices in the supporting organizations or c the officers directors or trustees of the supporting_organization maintain a close and continuous working relationship with the officers directors or trustees of the publicly supported organizations and d by reason of a b or c of this subdivision the officers directors or trustees of the publicly supported organizations have a significant voice in the investment policies of the supporting_organization the timing of grants the manner of making them and the selection of recipients of such supporting_organization and in otherwise directing the use of the income or assets of such supporting_organization sec_1_509_a_-4 income_tax regs the integral part test seeks to ensure that the supporting_organization maintains a significant involvement in the operations of one or more publicly supported organizations and such publicly supported organizations are in turn dependent upon the supporting_organization for the type of support which it provides sec_1_509_a_-4 income_tax regs two alternative sets of criteria exist under the regulations for satisfying this test id the first alternative sometimes referred to for convenience by the parties with different punctuation and herein as the but-for subtest is set forth in sec_1_509_a_-4 income_tax regs the activities engaged in for or on behalf of the publicly supported organizations are activities to perform the functions of or to carry out the purposes of such organizations and but for the involvement of the supporting_organization would normally be engaged in by the publicly supported organizations themselves the second alternative referred to as the attentiveness subtest is laid out in sec_1_509_a_-4 income_tax regs a the supporting_organization makes payments of substantially_all of its income to or for_the_use_of one or more publicly supported organizations and the amount of support received by one or more of such publicly supported organizations is sufficient to insure the attentiveness of such organizations to the operations of the supporting_organization in addition a substantial amount of the total support of the supporting_organization must go to those publicly supported organizations which meet the attentiveness requirement of this subdivision with respect to such supporting_organization except as provided in b of this subdivision the amount of support received by a publicly_supported_organization must represent a sufficient part of the organization’s total support so as to insure such attentiveness in applying the preceding sentence if such supporting_organization makes payments to or for_the_use_of a particular department or school of a university hospital or church the total support of the department or school shall be substituted for the total support of the beneficiary organization b even where the amount of support received by a publicly supported beneficiary organization does not represent a sufficient part of the beneficiary organization’s total support the amount of support received from a supporting_organization may be sufficient to meet the requirements of this subdivision if it can be demonstrated that in order to avoid the interruption of the carrying on of a particular function or activity the beneficiary organization will be sufficiently attentive to the operations of the supporting_organization this may be the case where either the supporting_organization or the beneficiary organization earmarks the support received from the supporting_organization for a particular program or activity even if such program or activity is not the -- - beneficiary organization’s primary program or activity so long as such program or activity is a substantial one all pertinent factors are to be considered under the foregoing subtest in order to determine whether the amount of support received by the beneficiary organization is sufficient to ensure attentiveness sec_1_509_a_-4 dad income_tax regs factors highlighted by the regulations include the number of beneficiaries the length and nature of the relationship between the organizations the purpose to which the funds are put and the imposition of a requirement that the supporting_organization furnish reports to the supported_organization id as a general premise the regulations provide that the greater the amount_involved as a percentage of the beneficiary organization’s total support the greater the likelihood that the required degree of attentiveness will be present id there is however the caveat that evidence of actual attentiveness by the beneficiary organization is of almost equal importance id c sec_509 c sec_509 c specifies the third basic requirement for all charitable entities wishing to be classified as supporting organizations a supporting_organization may not be controlled directly or indirectly by disqualified persons including substantial contributors their family members and corporations partnerships or trusts in which interests of more - - than percent are owned by disqualified persons sec_509 c a sec_1_509_a_-4 income_tax regs regulations offer the following guidance with respect to this control test an organization will be considered controlled for purposes of sec_509 c if the disqualified persons by aggregating their votes or positions or authority may require such organization to perform any act which significantly affects its operations or may prevent such organization from performing such act this includes but is not limited to the right of any substantial_contributor or his spouse to designate annually the recipients from among the publicly supported organizations of the income attributable to his contribution to the supporting_organization generally a supporting_organization will be considered to be controlled directly or indirectly by one or more disqualified persons if the voting power of such persons i sec_50 percent or more of the total voting power of the organization’s governing body or if one or more of such persons have the right to exercise veto power over the actions of the organization thus if the governing body of a foundation is composed of five trustees none of whom has a veto power over the actions of the foundation and no more than two trustees are at any time disqualified persons such foundation will not be considered to be controlled directly or indirectly by one or more disqualified persons by reason of this fact alone however all pertinent facts and circumstances including the nature diversity and income yield of an organization’s holdings the length of time particular stocks securities or other assets are retained and its manner of exercising its voting_right with respect to stocks in which members of its governing body also have some interest will be taken into consideration in determining whether a disqualified_person does in fact indirectly control an organization sec_1 a - income_tax regs - - il preliminary considerations as a threshold matter we first address a dispute between the parties regarding whether the tests set out above are to be applied with or without taking into consideration certain alleged changes to petitioner’s intended operations and governing documents petitioner as previously discussed proposed ina letter dated date to amend its articles of incorporation to include the first presbyterian church of northville and the boy scouts as additional supported organizations to amend its bylaws to impose greater restrictions on the authority of disqualified persons and to restructure the estate storage note as a demand instrument no further materials are contained in the administrative record to indicate whether the proposed changes were in fact implemented on brief however petitioner claims to be operated pursuant to amended and restated by-laws and requests findings_of_fact consistent with the proposed changes to board procedures and the addition of the first presbyterian church of northville as a supported_organization for example petitioner suggests the following be found as fact petitioner is to be operated as a supporting_organization to the american endowment foundation as part of the administrative process with respondent petitioner established a supporting relationship with the first presbyterian church of northville additionally petitioner proposed establishing a supporting relationship with the boy scouts of america --- - detroit area council specifically the troops in northville michigan exhibit references omitted petitioner also alleges to have provided dollar_figure to the first presbyterian church of northville in petitioner elsewhere states that neither the proposal concerning the boy scouts nor the offer to convert the promissory note to demand note was acted upon respondent objects to factual assertions purportedly derived from the amended articles and bylaws in this connection respondent emphasizes that the record does not establish that the proposed changes were formally implemented nor does it show the financial wherewithal of petitioner to support additional beneficiaries at the level alleged rule governs procedural matters relevant to disposition of actions for declaratory_judgment paragraph a of rule provides disposition of an action for declaratory_judgment which does not involve either a revocation or the status of a governmental obligation will ordinarily be made on the basis of the administrative record as defined in rule b only with the permission of the court upon good cause shown will any party be permitted to introduce before the court any evidence other than that presented before the internal_revenue_service and contained in the administrative record as so defined the referenced rule b as germane herein defines the administrative record to include the request for determination all documents protests and related papers submitted to the irs -- - all written correspondence between the irs and the applicant all pertinent returns filed with the irs the articles of incorporation of the organization and any similar or related documents and any modifications thereof and the notice_of_determination by the commissioner here the parties jointly filed the administrative record now before us with a stipulation that the exhibits attached constitute the entire administrative record and that said exhibits are genuine neither party has requested leave to supplement the administrative record with further evidence or offered any additional documentary materials the administrative record closes with petitioner’s having proposed several changes to its operations and governing instruments on brief petitioner represents that certain changes were made but repudiates other changes with the result that the court is uncertain exactly what petitioner is asking us to take into account moreover petitioner’s statements on brief regarding which changes were effectuated fall outside the parameters of rule and are hardly a substitute for proof of formal amendment and the actual resultant contents of governing documents in these circumstances we are constrained to reach our disposition on the basis of the administrative record as constituted without taking any such changes into account - - accordingly we base our ruling herein solely on the materials exchanged by the parties during the administrative process since those materials do not establish implementation of proposed changes our conclusions as to petitioner’s status will turn on application of the tests under sec_509 to petitioner’s original articles of incorporation and bylaws as a second preliminary matter we make several observations regarding burden_of_proof pursuant to rule c the burden_of_proof rests upon petitioner as to grounds set forth in the notice_of_determination and upon respondent as to any ground not stated in the notice respondent raised the responsiveness test as a new issue by means of an affirmative pleading in the answer the parties here agree that respondent bears the burden as to the responsiveness test and that petitioner bears the burden as to the attentiveness subtest and the control test they disagree as to who bears the burden with respect to the but-for subtest however because our disposition on this point does not depend on application of the burden_of_proof we need not further address the dispute iii responsiveness test as previously mentioned petitioner claims to be an organization operated in connection with a supported_organization aef for purposes of the relationship requirement prescribed in sec_509 b see sec_1_509_a_-4 f -- - income_tax regs to qualify as such petitioner must satisfy both the responsiveness test of sec_1_509_a_-4 income_tax regs and the integral part test of sec_1 a - 1i income_tax regs we consider each of these tests seriatim the responsiveness test is structured to ensure that the supported_organization will have the ability to influence the supporting_organization thereby ensuring that the supporting_organization will be responsive to the needs of the supported_organization 86_tc_53 73_tc_626 roe found charitable_trust v commissioner tcmemo_1989_566 sec_1_509_a_-4 income_tax regs under the circumstances of this case the pertinent requirements are found in subdivisions a and d of sec_1_509_a_-4 income_tax regs subdivision a specifies that at least one officer director or trustee of the supporting_organization must be appointed or elected by the supported_organization here the administrative correspondence indicates that mr gallina was appointed to petitioner’s board_of directors by aef petitioner also offers a proposed finding of fact to that effect to which respondent has no objection in addition petitioner’s bylaws mandate that one or more members - - of the board_of directors shall be appointed by the board_of directors of the publicly_supported_organization s for whose benefit the corporation exists we are satisfied that petitioner is in conformity with sec_1_509_a_-4 a income_tax regs subdivision d of a -4 income_tax regs then requires that by reason of the above relationship the supported_organization have a significant voice in the investment policies of the supporting_organization in the timing manner and recipients of grants made by the supporting_organization and in otherwise directing the use of the income or assets of the supporting_organization the term significant in this context has been interpreted to mean ‘ likely to have influence ’ not control cockerline meml fund v commissioner supra pincite quoting webster’s third new international dictionary see also roe found charitable_trust v commissioner supra respondent by answer raised the issue of failure to satisfy the responsiveness test alleging therein that the director appointed by aef lacked a significant voice in the activities specified in sec_1_509_a_-4 d income_tax regs on brief respondent argues that no facts have been given to show mr gallina will have a significant voice in determining petitioner’s investment policies or when and where petitioner’s - - funds will be paid respondent similarly states that there is no evidence that nondisqualified directors will have any control_over the income or assets of petitioner in particular respondent focuses on the fact that the only asset held by petitioner is the estate storage note and observes that the charitable_gift_annuity obligation will require payments equal to the majority of the note’s annual income hence it is respondent’s view that there are as a practical matter no meaningful assets or investments for the board to manage at the outset we reiterate that respondent bears the burden_of_proof on this issue which creates a situation quite different from that in roe found charitable_trust v commissioner supra cited favorably by respondent in roe found charitable_trust v commissioner supra we relied in significant part on the taxpayer’s failure to indicate how the relevant trustee would have a significant voice here respondent must demonstrate that aef will not have the requisite significant voice and we conclude respondent has not done so mr gallina is one of five directors and petitioner has represented that the aef director will have a voice egqual to any of the remaining four respondent has not established otherwise petitioner’s articles of incorporation empower the corporation through its board_of directors to carry out the purposes of the entity by among other things owning acquiring transferring -- p7 - and disposing of property receiving and administering property by gift devise or bequest and entering into contracts furthermore although petitioner currently has few assets requiring active_management respondent has not shown that principal payments on the note or additional annual contributions etc estimated by petitioner will not occur to render the management role increasingly material certain of respondent’s statements also seem to conflate influence with control to a degree unsupported by the regulations and caselaw moreover as pertains to the timing manner and recipients of grants petitioner indicated during the administrative process that the aef director would serve on the advisory committee of the donor-advised_fund and would thereby have a significant voice in recommending grants again respondent has introduced nothing proving to the contrary we further are mindful that aef exercises final authority over distributions from the donor- advised fund hence we cannot find that aef lacks the necessary ability to influence petitioner’s activities in these matters accordingly we conclude that petitioner’s governance and affairs are structured to satisfy the responsiveness test of sec_1_509_a_-4 income_tax regs iv integral part test the complementary and interrelated roles of the responsiveness and integral part tests have been expressed by this court as follows while the responsiveness test guarantees that the supported_organization will have the ability to influence the supporting organization’s activities the integral part test insures that the supported_organization will have the motivation to do so the general thrust of this regulation is that the supporting_organization must maintain a significant involvement in the operations of the supported_organization so that the latter will be attentive to the supporting organization’s operations nellie callahan scholarship fund v commissioner t c pincite as previously discussed the regulations in sec_1_509_a_-4 income_tax regs offer two alternative sets of criteria for satisfying the integral part test which we for convenience refer to as the but-for subtest of subdivision and the attentiveness subtest of subdivision a but-for subtest the but-for subtest will be met where the activities engaged in for or on behalf of the supported_organization are activities to perform the functions of or to carry out the purposes of the supported_organization and but for the involvement of the supporting entity such activities would normally be engaged in by the supported_organization itself sec_1 a --4 income_tax regs - - with respect to the first prong set forth above we have stated that this rule generally applies only to situations where the supporting_organization actually engages in activities that benefit the supported_organization such as performing a specific function for one or more publicly supported organizations roe found charitable_trust v commissioner tcmemo_1989_566 in a similar vein respondent maintains that the but-for subtest applies only in cases where the involvement of the supporting_organization extends beyond merely making grants or monetary donations petitioner on the other hand contends that activities in sec_1_509_a_-4 income_tax regs should be construed in a manner consistent to its use elsewhere in the regulations under sec_509 with the result that the term should encompass grant making petitioner cites sec_1_509_a_-4 income_tax regs which uses the word and then explains such activities may include making payments to or for_the_use_of or providing services or facilities for individual members of the charitable_class benefited by the specified publicly_supported_organization we however need not resolve this dispute even if we were to assume arguendo that grant making is properly characterized as an activity for purposes of sec_1_509_a_-4 income_tax regs a matter which is by no means clear the administrative record establishes that petitioner cannot satisfy -- - the second prong set out above before setting forth the reasons for our conclusion it is necessary to describe petitioner’s argument in more detail petitioner summarizes its position on the but-for subtest as follows petitioner 1s providing the only support the american endowment foundation receives for the support of activities in northville michigan but for petitioner’s support those activities would not exist and would not be funded unless the american endowment foundation found funding elsewhere petitioner also states that aef is dependent upon petitioner for its grants to perform the functions of the public_charities in the northville michigan area thus petitioner views the pertinent activities narrowly ie in terms of support of the northville michigan region and not broadly ie in terms of aef’s mission to assist the community of u s inhabitants we reject petitioner’s argument on the ground that it is based upon a faulty factual premise namely that petitioner’s support to aef is dedicated to activities in northville michigan or southeastern michigan this premise is based upon the fact that petitioner intends to recommend to aef that petitioner’s contributions to the donor-advised_fund be used to as previously indicated our conclusions with respect to the but-for subtest do not turn on who bears the burden_of_proof in contrast to our analysis of the responsiveness test we here do not rely on a failure of proof by either party but rather apply the regulatory standard to the facts as evidenced by the administrative record --- - support_charities in northville michigan or southeastern michigan however as found above aef is not bound by such recommendations and can use the support received from petitioner to fund charitable activities anywhere in the united_states aef endeavors through its grant making to benefit communities throughout the united_states yet such grant-making activities cannot properly be characterized as something in which aef would be engaged but for petitioner’s support rather distributing grant moneys is something in which aef is and will continue to be engaged regardless of support from petitioner hence the record reveals no but-for relationship between petitioner’s operations and those of aef and accordingly cannot establish the type of dependency sought by the integral part test b attentiveness subtest under the attentiveness subtest the supporting_organization must make payments of substantially_all of its income to or for_the_use_of the supported_organization and either a the amount of support must be sufficient to ensure the attentiveness of the supported entity or b the funds must be earmarked for a substantial program or activity of the supported entity such that the supported_organization will be attentive to avoid interruption thereof sec_1_509_a_-4 a and ob income_tax regs - - in addition a substantial amount of the total support of the supporting_organization must go to those publicly supported organizations which meet the attentiveness requirement sec_1_509_a_-4 a income_tax regs the phrase substantially_all of its income as used in the integral part test has been interpreted to mean percent or more of net_income revrul_76_208 1976_1_cb_161 stating that the terminology should be given the same meaning as in sec_53 b -1 c foundation excise_tax regs since petitioner has indicated that it will distribute at least percent of its net annual income we focus on the further criteria intended to cultivate attentiveness with respect to the first method for ensuring attentiveness support significant in amount relative to the beneficiary’s total support is generally the defining characteristic sec_1 a - d income_tax regs by this standard we conclude that petitioner’s proposed contributions to aef do not rise to the requisite level anticipated annual contributions of approximately dollar_figure from petitioner when measured against the total annual contributions received by aef of more than dollar_figure million are not sufficient to guarantee attentiveness although it is unclear how petitioner’s proposed pledge of dollar_figure would factor into the support calculation we are satisfied that its impact would not be material for purposes of our conclusion on this issue - - additionally while evidence of actual attentiveness can be equally important id the record on this score is less than persuasive petitioner has mentioned that it will furnish financial reports to aef and cites aef’s appointment of a northville resident to petitioner’s board as evidence of actual attentiveness on these facts however we remain unconvinced that the two features highlighted portend the type of ongoing monitoring and attentiveness envisaged in the regulation given the vast difference in the size and scope of the two entities’ programs establishing actual attentiveness would require more than pointing to a few administrative formalities we now turn to the earmarking facet of the attentiveness subtest noting that petitioner appears on brief to emphasize this argument over the support-based considerations just addressed as follows petitioner’s support to the american endowment foundation has been earmarked for use in northville michigan this is the only support that the american endowment foundation received to support activities in northville michigan without petitioner’s support the northville activities will be interrupted therefore even though the percentage of support provided by petitioner to american endowment foundation’s overall budget is small it is of the support that american endowment foundation provides to northville residents on the present facts there exist at least two barriers to petitioner’s ability to satisfy the integral part test through the alleged earmarking the first is the requirement that either - -- petitioner or aef earmark the funds for a particular program or activity because the contributions are made to a donor-advised_fund petitioner cannot definitively earmark the moneys for any specific project rather petitioner is limited to making recommendations which aekf is not bound to and will not necessarily implement moreover petitioner has not established that abf has in fact earmarked petitioner’s contributions for a particular venture second the regulations mandate that the payments be earmarked for a substantial program or activity of the supported_organization again the administrative record belies that supporting northville michigan is a substantial activity of aef even benefiting michigan as a whole has not been shown to be a substantial focus of aef and there is no evidence that the rather minimal expenditures made in that state by aef dollar_figure in would be interrupted absent petitioner’s support petitioner therefore has failed to prove that its operations will ensure aef’s attentiveness v control test in view of our holding above that the integral part test is not met on the record presented we need not reach the control test petitioner’s failure to satisfy sec_509 b obviates any need to consider sec_509 c or to give further attention to sec_509 a even if petitioner -- - were to satisfy the tests of the latter two provisions as to which we express no opinion its failure to meet the requirements of sec_509 b is fatal to its position that it isa supporting_organization and not a private_foundation as defined in sec_509 in summary then we hold that petitioner is to be classified as a private_foundation on account of failure to satisfy the integral part test of sec_1_509_a_-4 income_tax regs as delineated above to reflect the foregoing decision will be entered for respondent
